UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


CARL HOLMES,
                                                  No. 6:17-cv-06118-MAT
                                 Petitioner,      DECISION AND ORDER
             -vs-

SUPERINTENDENT KAREN CROWLEY,

                                 Respondent.




I.    Introduction

      Carl Holmes (“Petitioner”) brings this pro se habeas corpus

petition pursuant to 28 U.S.C. § 2254 (“Section 2254”), alleging

that he is being held in custody in violation of his constitutional

right of access to the courts. Petitioner is incarcerated as the

result of a judgment entered on March 18, 2008, in New York State

Supreme Court, Monroe Count (Doyle, J.), following a jury verdict

convicting him of Attempted Murder in the Second Degree (N.Y. Penal

Law (“PL”) §§ 110.00, 125.25(1)), and two counts of criminal

possession of a weapon in the second degree (PL § 265.03(1)(b);

(3)). For    the    reasons    discussed     below,    habeas relief   is    not

warranted.

II.   Factual Background and Procedural History

      On   the     afternoon    of     August   30,    2008,   Corey   Sparrow

(“Sparrow”);     his   cousin,       James   Houston   (“Houston”);    and   an

unidentified third man wearing a gray hooded sweatshirt went to a

small clothing store called “Fit ‘Em Up” on Genesee Street in the
City of Rochester. The store was partially owned by Jaime Smith

(“Smith”). Petitioner, who knew Sparrow and Houston, was visiting

Smith in the store at the time. Both Sparrow and the man in the

gray sweatshirt were armed. Sparrow demanded that Smith pay him a

sum of money, which Smith said that he did not have. This prompted

Sparrow to hurl a belt rack at a mirror and fire a gunshot.

Petitioner was ordered to get down on the ground, but he tackled

the man in the gray sweatshirt and was able wrest the gun away from

him. Sparrow and his friends then left the store, and Petitioner

called 911. While he was on the phone with the 911 operator, he was

approached by Houston, who had a gun, and the unnamed other man. He

then started running away from them, but then stopped chasing him

shortly.

     Petitioner then headed back towards the store. Around Hopkins

Alley, Sparrow, Houston and the unnamed man approached him. Sparrow

angrily asked him if he had called the police.

     When Petitioner replied affirmatively, Sparrow called him a

“mother fucker faggot” and said he know Sparrow was on parole. He

demanded that Petitioner get him $3,000 or he would kill Petitioner

and his mother. Houston threatened to come back to “lay him down”

and the unnamed man threatened that he was “gonna dead [him].”

(Transcript (“Tr.”) 1236-37).

     As Sparrow and his friends were getting into Sparrow’s car,

Petitioner told them to pull over so he could talk to them. Sparrow

threatened him again and told him to meet him at the park and “have


                                -2-
that gun” with him, meaning the gun he had taken from the man in

the gray sweatshirt at Smith’s store. Traveling in Smith’s car,

Smith and Petitioner followed Sparrow, who was heading in the

direction of the park. However, as they approached the park,

Petitioner told Smith to drive to Petitioner’s mother’s house so

that he could check on his family. When they arrived, Petitioner

went to the house and rang the doorbell, but there was no answer.

     Meanwhile, Sparrow and his cohorts realized that Smith and

Petitioner had evaded them. Sparrow then drove to Petitioner’s

mother’s house. When Petitioner saw Sparrow and his friend arrive,

he went back to the car, where he had left the gun he had taken

from the man in the gray sweatshirt. Sparrow began arguing with

Petitioner and turned as if to reach for his gun. Petitioner shot

Sparrow three times, fatally wounding him. Seeing that Houston was

standing in the driveway of Petitioner’s mother’s house, Petitioner

got into the driver’s side of Smith’s car and drove after Houston

and fired gunshots at him. One of the shots struck Houston’s elbow.

     After the shooting, Petitioner disposed of the weapon and

eventually surrendered himself to the police.

     At the jury trial, Petitioner testified and called Smith as a

defense witness. The jury returned a verdict      finding him not

guilty of the murder of Sparrow and the related weapon-possession

charge but finding him guilty of second-degree attempted murder

with regard to Houston and the related two counts of second-degree

criminal possession of a weapon. Petitioner was sentenced to


                               -3-
concurrent, determinate prison terms of 15 years, plus 5 years of

post-release supervision, on each count.

     Petitioner filed a pro se motion pursuant to New York Criminal

Procedure Law (“CPL”) § 440.10 in the Monroe County Supreme Court

seeking to vacate the judgment on various grounds related to the

grand   jury    proceedings.    The   People   opposed   the    motion,   and

Petitioner filed a reply. On December 21, 2009, Petitioner’s motion

was denied. Petitioner did not seek leave to appeal.

     Through counsel, Petitioner pursued a direct appeal to the

Appellate Division, Fourth Department, of New York State Supreme

Court   (“Fourth      Department”),   which    unanimously     affirmed   the

judgment of conviction. People v. Holmes, 129 A.D.3d 1692 (4th Dep’t

2015). The New York Court of Appeals denied leave to appeal. People

v. Holmes, 26 N.Y.3d 968 (2015).

     Petitioner then filed a pro se application for a writ of error

coram   nobis    in    the   Fourth   Department,   arguing     ineffective

assistance of appellate counsel based on the failure to brief a

claim that trial counsel rendered ineffective assistance by failing

to preserve for appeal his legal sufficiency and jury instruction

claims. The People filed an opposing affirmation. On February 3,

2017, the Fourth Department summarily denied coram nobis relief.

Petitioner did not seek leave to appeal.

     In his timely pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, Petitioner argues that (1) the trial

court improperly denied his request to instruct the jury on the

                                      -4-
defense of justification pursuant to P.L. § 35.20(3), i.e., whether

Petitioner was justified in using deadly physical force to prevent

Houston from committing or attempting to commit a burglary of his

mother’s home; (2) the evidence was legally insufficient to support

his attempted murder conviction; (3) the trial court improperly

refused to give a jury instruction on the defense of temporary

innocent possession of a firearm; and (4) the trial court should

have given a “choice of evil” jury instruction, and trial counsel

was ineffective for failing to preserve the issue for appeal.

     Respondent answered the petition, arguing that the second and

third claims   are   procedurally barred   and,   in   any   event,   are

meritless. Respondent argues that, as to the first claim, the

Fourth Department reasonably applied Supreme Court law in rejecting

his remaining jury instruction claims. Finally, Respondent argues,

his ineffective trial counsel claim based on the failure to request

a “choice of evil” jury charge is unexhausted and, in any event,

without merit because no such charge was warranted on the facts.

Petitioner did not file any reply pleadings.

III. Discussion

     A.   The Trial Court Did Not Err in Denying Jury Instructions
          Requested by the Defense (Grounds One and Three)

     As ground one for relief, Petitioner argues that the trial

court erred in denying his request for a jury charge on the defense

of justification under PL § 35.20(3).       As ground three of the

petition, Petitioner further contends that his right to a fair



                                -5-
trial was violated by the trial court’s denial of his request for

a jury charge of temporary and lawful possession of a weapon as a

defense to the weapon possession charges.

          1.   Standard of Review

     The instant petition, filed after the effective date of the

amendments to 28 U.S.C. § 2254 (“Section 2254”), is subject to the

limitations on federal habeas relief set forth in subsection (d).

Because the Fourth Department adjudicated these claims on the

merits, habeas relief is warranted only if the court’s rulings were

contrary to, or an unreasonable application of, clearly established

law as determined by the Supreme Court of the United States.

28 U.S.C. § 2254(d)(1).

     The Supreme Court has clearly held that the propriety of a

state trial court’s jury instructions is ordinarily a matter of

state law that does not raise a federal constitutional question.

Cupp v. Naughten, 414 U.S. 141, 146 (1973). A state court’s failure

to give a particular jury instruction does not raise an issue of

federal constitution magnitude unless the error “‘so infected the

entire trial that the resulting conviction violates due process.’”

Estelle v. McGuire, 502 U.S. 62, 72 (1991) (quoting Cupp, 414 U.S.

at 147). Thus, a petitioner bears an “especially heavy” burden when

complaining that his constitutional rights were violated by the

trial court’s failure to give a particular jury instruction.

Henderson v. Kibbe, 431 U.S. 145, 155 (1977).




                               -6-
     The Second Circuit has established a three-step inquiry to

guide determination of habeas claims based on a trial court’s

refusal to give a jury charge: (1) whether the petitioner was

entitled to the charge under state law; (2) if so, whether the

failure to give the charge resulted in a denial of his federal due

process rights; and (3) if so, whether the state court’s decision

constituted an unreasonable application of clear Supreme Court law.

Jackson v. Edwards, 404 F.3d 612, 621 (2d Cir. 2005) (citing Davis

v. Strack, 270 F.3d 111, 124 (2d Cir. 2001)).

           2.   A Justification Charge Under PL § 35.20(3) Was Not
                Required Under New York Law

     The   court’s   role,   sitting   in   habeas   review,   “is   not   to

interpret New York’s law of justification, but to determine whether

the evidence was sufficient to warrant a justification charge under

that law.” Davis, 270 F.3d at 123–24 n. 4; accord Jackson, 404 F.3d

at 621–22. Under New York law, a trial court must instruct a jury

on the defense of justification if there is any reasonable view of

the evidence that the defendant’s actions were justified. People v.

Cox, 92 N.Y.2d 1002, 1004 (1998). PL § 35.20(3), in particular,

provides as follows:

     A person in possession or control of, or licensed or
     privileged to be in, a dwelling or an occupied building,
     who reasonably believes that another person is committing
     or attempting to commit a burglary of such dwelling or
     building, may use deadly physical force upon such other
     person when he or she reasonably believes such to be
     necessary to prevent or terminate the commission or
     attempted commission of such burglary.




                                   -7-
N.Y. Penal Law § 35.20(3). Second-degree burglary is committed, for

purposes of PL § 140.25, when a person “knowingly enters or remains

unlawfully in a building with intent to commit a crime therein” and

the building is a dwelling. N.Y. Penal Law § 140.25.

     In determining whether a justification charge is warranted,

the trial court must evaluate the proof in the light most favorable

to the defendant. Blazic v. Henderson, 900 F.2d 534, 540 (2d Cir.

1990). “[I]f any reasonable view of the evidence would permit the

fact-finder   to   decide   that   the   conduct   of   the   accused   was

justified, an instruction on the defense should be given.” People

v. McManus, 67 N.Y.2d 541, 549 (1986) (citation omitted). However,

“[the trial] court is not required to adopt an artificial or

irrational view of the evidence in deciding whether a justification

charge is warranted.” Blazic, 900 F.2d at 540 (citing People v.

Butts, 72 N.Y.2d 746, 750 (1988)). “[D]ue process does not require

the giving of a jury instruction when such charge is not supported

by the evidence.” Id. (citing Hopper v. Evans, 456 U.S. 605, 611

(1982)).

     Thus, for the defense to apply, there must have been evidence

that reasonably could be viewed as establishing the following

elements (1) Petitioner was lawfully in a dwelling, i.e., his

mother’s home; (2) Petitioner reasonably believed that Houston had

knowingly entered or was remaining unlawfully in his mother’s house

with the intent to commit a crime therein; and (3) Petitioner




                                   -8-
reasonably   believed   that   deadly   force   was   necessary    to    stop

Houston’s in-progress, or attempt to commit, burglary.

     The Fourth Department held that “[e]ven assuming, arguendo,

that [Petitioner]   was    ‘licensed or    privileged    to   be   in’    his

mother’s apartment for purposes of [PL] section 35.20(3), . . .

there is no reasonable view of the evidence that Houston was

committing or attempting to commit a burglary therein, and thus

[Petitioner] was not entitled to a jury instruction under that

statute[.]” Holmes, 129 A.D.3d at 1694 (citation omitted). No

witness—including Petitioner—testified that Houston had handled a

door or a window or took any other action in an attempt to gain

entry to Petitioner’s mother’s house when Petitioner pursued him.

Petitioner himself testified that, although he saw Houston on the

driveway outside his mother’s house, Petitioner ran Houston off the

property and shot at him during the chase. Thus, Petitioner’s own

testimony did not support a jury charge under PL § 35.20(3).

     Because there was no reasonable view of the evidence that

Houston was committing or attempting to commit a burglary, the

trial court did not err as a matter of New York state law in

declining to instruct the jury to consider whether Petitioner was

justified in using deadly physical force to prevent Houston from

committing or attempting to commit a burglary. Accordingly, the

Fourth Department’s rejection of this claim could not have been an

unreasonable application of, or contrary to, clearly established

Supreme Court precedent.


                                  -9-
            3.   A Charge Regarding the Defense of Temporary and
                 Lawful Possession Was Not Warranted

      Under certain circumstances, New York law allows a person to

possess a criminally prohibited weapon and yet not be guilty of a

crime, so long as the possession results unavoidably from the

performance of some lawful act. People v. Williams, 50 N.Y.2d 1043,

1045 (1980); see also, e.g., People v. Almodovar, 62 N.Y.2d 126,

130 (1984) (“[A] defendant may not be guilty of unlawful possession

if the jury finds that he found the weapon shortly before his

possession of it was discovered and he intended to turn it over to

the authorities, or that he took it from an assailant in the course

of a fight[.]”) (internal and other citation omitted). “To warrant

a   jury   instruction   on   the   defense   of   temporary   and   lawful

possession, ‘there must be proof in the record showing a legal

excuse for [the defendant’s possession of] the weapon . . . as well

as facts tending to establish that, once possession has been

obtained, the weapon had not been used in a dangerous manner[.]’”

People v. Sackey-El, 52 N.Y.S.3d 492, 495 (2d Dep’t 2017) (quoting

People v. Banks, 76 N.Y.2d 799, 801 (1990)). Thus, courts have held

that the charge is not warranted where, for example, a defendant

wrests a loaded pistol away from an assailant, but fails to

surrender it to the responding police officers, who then discover

the gun under the defendant’s bed the next day. People v. Snyder,

73 N.Y.2d 900, 901-02 (1989).




                                    -10-
     Viewing     the   evidence     in    the    light   most   favorable   to

Petitioner, there is no reasonable view of the evidence that

supports the defense of temporary and lawful possession. Although

he initially acquired the weapon by disarming the man in the gray

hooded sweatshirt under circumstances that easily could be deemed

justified, Petitioner did not make any effort to turn the gun over

to the police, even after he had called 911. Then, even though he

had requested assistance from the authorities, he did not wait for

them to arrive. Instead, Petitioner took the gun with him to his

mother’s house. Although he left the weapon in Smith’s car when he

approached the house and rang the doorbell, he returned to the car

and retrieved the gun when Sparrow and Houston arrived. Petitioner

then used the gun to shoot Sparrow and Houston. Thus, there was

substantial evidence that Petitioner used the weapon in a dangerous

manner, which negates the defense. See Banks, 76 N.Y.2d at 801.

Although Petitioner suggested at trial that he retained possession

of the gun to protect himself and his family, based on Sparrow’s

earlier threats to kill him and his family, that circumstance does

not render the possession lawful. See Almodovar, 62 N.Y.2d at 130

(“[A] person either possess a weapon lawfully or he does not and he

may not avoid the criminal charge by claiming that he possessed the

weapon for his protection. Justification may excuse otherwise

unlawful   use   of    a   weapon   but     it   is   difficult   to   imagine

circumstances where it could excuse unlawful possession of it.”).

Under these circumstances, petitioner was not entitled to a jury


                                     -11-
charge on temporary innocent possession of a weapon.           Accordingly,

the Fourth Department’s rejection of this claim could not have been

an unreasonable application of, or contrary to, clearly established

Supreme Court precedent.

     C.    The Insufficiency of the Evidence Claim is Procedurally
           Barred (Ground Two)

     Petitioner argues, as he did on direct appeal, that the

evidence was insufficient to convict him of the attempted murder of

Houston because there was no evidence that he intended to kill

Houston instead of injuring him, and the injuries suffered by

Houston   did   not   place   him   at   “actual   risk   of   death.”   The

prosecution asserted that the issue of legal sufficiency was not

preserved for appellate review because although trial counsel made

and renewed a general motion for a trial order of dismissal based

on the argument that Houston’s testimony was incredible as a matter

of law, a general trial order of dismissal motion is not sufficient

for preservation. The prosecution further argued that Petitioner’s

pre-sentencing CPL § 330.30 motion to set aside the verdict, which

raised the issue for the first time, was insufficient to preserve

it for appellate review. The Fourth Department held that “[n]ot

only was that contention unpreserved by a motion for a trial order

of dismissal specifically directed at that alleged insufficiency,”

Holmes, 13 N.Y.S.3d at 722 (citing People v. Hawkins, 11 N.Y.3d

484, 492 (2008)), it was claim was without merit.




                                    -12-
      Respondent argues that the Fourth Department’s reliance on the

rule stated in Hawkins regarding the method of preserving a legal

insufficiency claim for review is an “adequate and independent”

state ground which bars review of the claim’s merits by this Court.

In Hawkins, the New York Court of Appeals held that “[t]o preserve

for   [its]    review   a   challenge      to    the    legal   sufficiency      of    a

conviction, a defendant must move for a trial order of dismissal,

and the argument must be ‘specifically directed’ at the error being

urged. . . .” 11 N.Y.2d at 492 (internal and other quotation and

citations omitted)).

      The adequate and independent state ground doctrine generally

forecloses federal habeas review of a state court judgment when the

state court rests its holding on a state law ground that is

“‘independent of the federal question and adequate to support the

judgment.’” Cotto v. Herbert, 331 F.3d 217, 238 (2d Cir. 2003)

(quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991)). The

adequacy      and   independence    of    a     state   procedural    bar   to     the

assertion of a federal question are themselves federal questions.

Garvey v. Duncan, 485 F.3d 709, 714 (2d Cir. 2007) (citing Lee v.

Kemna, 534 U.S. 362, 375 (2002)).

      To be “adequate,” the state procedural requirement must be

“‘firmly      established   and    regularly       followed     by   the   state      in

question’ in the specific circumstances presented in the instant

case.” Murden v. Artuz, 497 F.3d 178, 192 (2d Cir. 2007), cert.

denied, 552 U.S. 1150 (2008). The Court agrees that the rule relied

                                         -13-
on is “adequate” to support the judgment as the New York Court of

Appeals has “repeatedly made clear–and underscore[d] again [in

Hawkins]–[that] general motions [for trial orders of dismissal]

simply do not create questions of law for this Court’s review.”

Hawkins, 11 N.Y.3d at 492 (collecting cases). Moreover, the Second

Circuit has recognized this rule as an adequate and independent

state   ground,   explaining   that   “[a]   general   objection   is   not

sufficient to preserve an issue since such would not alert the

court to defendant’s position. Instead New York’s highest courts

uniformly instruct that to preserve a particular issue for appeal,

defendant must specifically focus on the alleged error.” Garvey,

485 F.3d at 714-15 (citations omitted). Likewise, the Court finds

that the rule relied on was “independent” notwithstanding the fact

that the Fourth Department also ruled on the merits of the claim.

Garcia v. Lewis, 188 F.3d 71, 77 (2d Cir. 1999) (holding that there

was “no question that the [a]ppellate [court]’s explicit invocation

of the procedural bar constitutes an ‘independent’ state ground,

even though the court spoke to the merits of [the petitioner]’s

claim in an alternative holding”) (internal and other citation

omitted).

     Where, as here, the state court has dismissed a petitioner’s

federal claim on an adequate and independent state ground, habeas

review of that claim is procedurally barred unless the petitioner

can demonstrate either (1) cause for the default and prejudice

attributable thereto; or (2) that the failure to consider the


                                  -14-
federal claim will result in a fundamental miscarriage of justice

(i.e.,   a   constitutional       error       has   probably   resulted       in    the

conviction    of   someone   who       is   actually     innocent).     Coleman     v.

Thompson, 501 U.S. 722, 750 (1991).

       To the extent that Petitioner suggests that trial counsel’s

ineffectiveness in failing to make a timely and specific motion for

a trial order of dismissal establishes cause for the default, the

Court finds that such a claim cannot establish “cause” because

Petitioner has never exhausted a claim of ineffective assistance of

trial counsel in state court. See DiSimone v. Phillips, 461 F.3d

181,   191   (2d   Cir.   2006)       (“The    Supreme    Court   has   held       that

ineffective    assistance        of     appellate      counsel    claims      cannot

constitute ‘cause’ for procedural default unless first presented in

state court as an independent constitutional claim.”) (citing

Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000)). Therefore, the

unexhausted trial ineffectiveness claim cannot serve as cause for

the default.

       Further, Petitioner cannot demonstrate prejudice because the

Fourth Department reviewed the legal insufficiency claim on the

merits despite     the    lack    of    timely      objections. Ali      v.   Unger,

No. 6:13-CV-6210 MAT, 2014 WL 257270, at *9 (W.D.N.Y. Jan. 23,

2014); Walker v. Bennett, 262 F. Supp.2d 25, 40 (W.D.N.Y. 2003).

Finally, Petitioner he has not attempted to show that he is

actually innocent such that a fundamental miscarriage of justice

will occur if this Court does not review his defaulted claim.


                                        -15-
Therefore, Ground Two is dismissed as subject to an unexcused

procedural default.

     D.     The Claims Regarding the “Choice of Evils” Jury Charge
            Are Meritless (Ground Four)


     Petitioner argues, as he did on direct appeal, that he was

entitled to a justification defense based on the so-called “choice

of evils” section, PL § 35.05(2), with regard to the attempted

murder charge involving Houston. The Fourth Department held that

Petitioner had failed to preserve for its review his contention

that the court also should have given a “choice of evils” jury

instruction pursuant to PL § 35.05(2). Holmes, 13 N.Y.S.2d at 722

(citing People    v.    LaPetina,    9     N.Y.3d   854,   855   (2007) (“This

contention is not preserved for review in this Court because

defendant failed to alert the trial court that, in addition to the

Penal Law § 35.15 self-defense instruction discussed during the

charge    conference,   he   was    also    seeking   a    ‘choice   of   evils’

instruction[.]” (citing N.Y. Penal Law § 35.05; People v. Craig, 78

N.Y.2d 616 (1991)). The Fourth Department declined to exercise its

power to review that contention as a matter of discretion in the

interest of justice. Id. (citation omitted).

     Respondent argues that the claim is barred due to the Fourth

Department’s reliance on an adequate and independent state ground.

Since it is easier to dismiss the claim on the merits                       than

determine the adequacy of the state ground upon which the appellate




                                     -16-
court relied,1 the Court, in the interest of judicial economy, will

follow that route.

      In relevant part, PL § 35.05(2) provides that “conduct which

would otherwise constitute an offense is justifiable and not

criminal when . . . [s]uch conduct is necessary as an emergency

measure to avoid an imminent public or private injury which is

about to occur by reason of a situation occasioned or developed

through no fault of the actor, and which is of such gravity that,

according to ordinary standards of intelligence and morality, the

desirability and urgency of avoiding such injury clearly outweigh

the desirability of avoiding the injury sought to be prevented by

the   statute   defining     the   offense   in   issue.”    N.Y.   Penal    Law

§ 35.05(2).

      Even entirely accepting the version of events set forth in

Petitioner’s testimony, the Court finds that he has failed to

establish entitlement to a “choice of evils” instruction with

regard to the attempted murder charge involving Houston. Prior to

the confrontation in which Sparrow was shot by Petitioner, Houston



      1

      In the Section 2254 habeas petition filed by the defendant in LaPetina,
9 N.Y.3d 854, the case that supplied the state procedural rule on which the
Fourth Department relied in Petitioner’s appeal, the district court found that
the rule was not “adequate” to support the judgment, based consideration of the
factors enunciated by the Second Circuit in Cotto, 331 F.3d at 239. See LaPetina
v. Carlsen, No. 07-CV-4335(FB), 2008 WL 4619826, at *2 (E.D.N.Y. Oct. 20, 2008)
(“LaPetina argues that the state trial court erred when it did not charge the
jury on the justification defense and that the error constituted a violation of
the federal constitutional guarantee of due process. Respondent counters that the
holding of the Court of Appeals that LaPetina failed to preserve his claim raises
a procedural bar that prevents this Court from reviewing LaPetina’s claim. The
Court disagrees; the claim is not procedurally barred.”).


                                      -17-
yelled at Petitioner, “I’m gonna be back, you got that, me and my

young bloods gonna be back to lay you down[,]” which Petitioner

states    was    an    “obvious       reference    to     hurting    [Petitioner].”

(Tr. 1237). Sparrow threatened that if Petitioner did not get him

$3,000 in an hour, he was “going to kill [Petitioner] and [his]

mother.” (Tr. 1236). Petitioner went to his mother’s house to see

if she, as well as Petitioner’s sister and brother, were okay.

(Tr. 1243-44). Petitioner did not know if they were home or not.

(Id.). He “banged on the door” but no one answered. (Tr. 1245). He

admitted that he did not know if she was home. (Tr. 1310). No one

answered the door or peeked out the window to see what was going

on. (Tr. 1310). Petitioner admitted that his mother has a security

system, and that he did not check to see if the door was locked.

(Tr. 1310-11).         Neither      his   mother   nor    anyone    else    ever   came

outside. (Tr. 1315).

      Sparrow and Houston then pulled up in a black car, got out,

stood    in   the     street,       and   confronted      Petitioner       and   Smith.

(Tr. 1249). Sparrow and Houston had their hands in their hoodies,

and Petitioner thought they had guns. Sparrow continued to demand

money, and Petitioner said he had nothing for him. Sparrow started

walking towards him saying, “[B]itch, who the fuck you talkin’ to,

I’m   ready     to    die,”   and    “reaching     on    his   side.”   (Tr.     1253).

Petitioner fired his weapon when he “[seen] [Sparrow] pulling his

gun.” (Id.).




                                          -18-
     After shooting Sparrow, Petitioner saw Houston going towards

the side of Petitioner’s mother’s house, towards the driveway area,

in a northbound direction on Maxwell Street. (Tr.                      1255-56).

Petitioner was not sure what Houston was doing and told him to “get

the fuck out of here.” (Tr. 1256). Houston continued to head north

on Maxwell Street which was in the direction towards the back of

the house. Petitioner admitted that there is no back door on his

mother’s side of the duplex (Tr. 1312-14). Petitioner followed

Houston in Smith’s car; when Houston saw him coming, he ran back

towards Petitioner, who stuck the gun out the car window and shot

him. (Tr. 1257).        Petitioner then pulled into the driveway of his

mother’s house. (Tr. 1258). Houston turned around and ran back the

other direction, away from Petitioner’s mother’s house. (Tr. 1259).

Petitioner claims entitlement to the “choice of evils” instruction,

arguing    that   he    reasonably    chose    the   “evil”   of   shooting   in

Houston’s “general direction” to “prevent him from attempting to

hurt or possibly kill his Mother or family members.”

     For    purposes      of   the   “choice   of    evils”   defense,   “[t]he

requirement that the impending injury be imminent and about to

occur   requires       ‘impending    harm   which    constitutes   a   present,

immediate threat—i.e., a danger that is actual and at hand, not one

that is speculative, abstract or remote[.]’” People v. Jing Xiong,

832 N.Y.S.2d 646, 647 (2d Dep’t 2007) (quoting People v. Craig,

78 N.Y.2d 616, 624 ()). However, Petitioner’s own version events

establishes that the “impending injury” (i.e., harm to his mother)


                                       -19-
was “speculative” and “remote.” Petitioner testified that when he

and Smith arrived at his mother’s house, he banged on the door

repeatedly but no one answered; no one looked outside the windows

to see who was there, and no one came outside at any time during

the confrontation between Petitioner, Smith, Sparrow, and Houston.

Although Petitioner claimed that he was concerned that Houston was

going to try to break into his mother’s house from the back, there

is no back door on the north side of the duplex (although there is

a door on the west side (Tr. 1343-44)). Moreover, Petitioner

testified that when Houston saw him approaching his car, Houston

turned away from Petitioner’s mother’s house and started running

towards Petitioner. In addition, Petitioner’s shooting at Houston

resulted in one bullet striking the side of his mother’s house,

which is inconsistent with trying to protect the occupants of the

house. (Tr.   1328). There is simply no reasonable view of the

evidence that there was an actual, immediate threat of harm to

Petitioner’s mother that would have justified a “choice of evils”

instruction with regard to the attempted murder charge involving

the shooting of Houston. Because, under the circumstances, the jury

instruction was not warranted, the failure of Petitioner’s trial

counsel to request it was not objectively unreasonable. Nor was

Petitioner prejudiced, because there is no reasonable probability

that the trial court would have administered it to the jury. See,

e.g., Lee v. Ricks, 388 F. Supp.2d 141, 158 (W.D.N.Y. 2005) (“As a

request to charge lesser included offenses in all likelihood would


                               -20-
have been denied, Lee was not prejudiced by trial counsel’s failure

to make such a demand. Since the state court on appeal would not

have found trial counsel ineffective on this basis, appellate

counsel’s    failure   to   argue   this     claim   did   not   result   in

prejudice.”).

V.   Conclusion

     For the reasons stated above, the petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 is denied, and the

petition is dismissed. No certificate of appealability shall issue

because Petitioner has not made a substantial showing of the denial

of a constitutional right. See 28 U.S.C. § 2253(c)(2).

     SO ORDERED.

                                           S/Michael A. Telesca


                                       HONORABLE MICHAEL A. TELESCA
                                       United States District Judge

Dated:      November 8, 2018
            Rochester, New York.




                                    -21-
